DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 17, 18, and 30 are objected to because of the following informalities:  
Regarding claim 1, in line 5, replace “the period” with --a period--.
Regarding claim 17, in line 6, replace “the bearer” with --a bearer--.
Regarding claim 18, in line 7, replace “the period” with --a period--.
Regarding claim 30, in line 7, replace “the bearer” with --a bearer--.  Further, in lines 6 and 10, replace “the communication network” with --the cellular network--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-14, 16-23, 25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Curley et al (US 2002/0120727 A1) in view of Qiao et al (US 2019/0215731 A1).
Regarding claims 1 and 18, Curley discloses a method of assessing latency in a communications network, the method comprising: 
attempting to contact from user equipment (UE) in a cellular network a specific internet resource with a HTTP request addressed to the resource (165th paragraph, after TCP connection, the web client sends an HTTP request to server 14); and 
capturing data specifying the period between making the attempt and receiving at the UE from the resource a response to the request (195th paragraph, calculating an initial server response time parameter, wherein the initial server response time is the amount of time used for an HTTP GET or POST request from client until server 14 replies with an HTTP OK).
Curley discloses a web client transmitting HTTP request a wireless transmission medium (Fig. 1 and 153rd paragraph).  Curley does not disclose user equipment in a cellular network.  Qiao discloses latency measurement in a cellular network between the UE and application server (83rd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include latency measurement of a cellular network in Curley’s system, as suggested by Qiao, to measure latency between the UE and application server in a cellular network.  

Regarding claims 2 and 19, Curley discloses that wherein the data is a measurement of the duration of the period (195th paragraph, calculating an initial server response time parameter, wherein the 

Regarding claims 3 and 20, Curley discloses that wherein measuring the period comprises measuring the period required to perform a DNS look-up for the resource (Fig. 4, the delta T includes network transport time which including DNS lookup).

Regarding claims 4 and 21, Curley discloses that wherein measuring the period comprises measuring the period required, after any requite DNS look-up, to perform a HTTP or HTTPS connect operation to the resource (Fig. 3, B latency includes initial HTTP connect after TCP connect).

Regarding claims 5 and 22, Curley discloses that wherein measuring the period comprises measuring the period required, after any requisite DSN look-up and after any requisite HTTP or HTTPS connect operation, to receive content from the resource (Fig. 3, C latency includes that the web client receiving content from web server via HTTP reply after TCP connect and initial HTTP connect).

Regarding claims 6 and 23, Curley discloses that wherein the data is the time point of making the attempt and the time point of receiving the response at the UE (195th paragraph, calculating an initial server response time parameter, wherein the initial server response time is the amount of time used for an HTTP GET or POST request from client until server 14 replies with an HTTP OK).

Regarding claims 10 and 25, Curley discloses that wherein the HTTP request is one of an un-encrypted HTTP request (Fig. 5).  Curley does not disclose an encrypted HTTPS request.  However, HTTPS request is known in the art.  It is an extension of HTTP and used for secure communication over a computer network.  Therefore, it would have been obvious to one having ordinary skill in the art at the 

Regarding claims 12 and 27, Curley discloses that wherein the HTTP request method is one of GET, POST, HEAD, PUT, DELETE, OPTIONS, and CONNECT (257th paragraph, HTTP request may be GET POST OPTIONS HEAD PUT DELETE CONNECT).

Regarding claim 13, Curley discloses that wherein the internet resource is configured to responds to the HTTP request with an indication of connection success but not content (195th paragraph, calculating an initial server response time parameter, wherein the initial server response time is the amount of time used for an HTTP GET or POST request from client until server 14 replies with an HTTP OK).

Regarding claim 14, Curley discloses that wherein the HTTP request uses a GET request method (195th paragraph, HTTP GET or POST).

Regarding claims 16 and 29, Curley discloses that wherein the HTTP request is a GET request method (195th paragraph, HTTP GET request) and the method further comprises terminating a connection established, on the basis of the HTTP request, between the UE and the resource, upon the UE detecting that connection has been established (Fig. 5, TCP Disconnect by web client).

Regarding claims 17 and 30, Curley discloses that wherein attempting to contact is precipitated by fulfilment of a condition, the condition being one or more of: a push request to the UE from another computing device; passage of a specific time interval; the UE changing the bearer that it is using in the communications network; the UE moving more than a specified distance within a specified duration of time; a request from a user of the UE to perform a latency test; and a request from the communications th paragraph, web managers requesting the monitor subscription based service).

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Curley and Qiao further in view of Geddes et al (US Patent No. 7,107,309 B1).
Regarding claims 15 and 28, Curley discloses that wherein the HTTP request uses a POST request method (195th paragraph).  Curley does not disclose that wherein the POST request containing blank submitted data field.  Geddes discloses the HTTP POST request from the client station having blank form data fields that can be filled in by the intermediation system (col.27, lines 59-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include blank data fields of HTTP POST request in Curley’s system, as suggested by Geddes, to enable data to be filled in, in response, to the request.

Conclusion
Ganapathi et al (US 2019/0141543 A1) discloses monitoring and health checking of a network.
Hoja et al (US 2014/0297846 A1) discloses transaction tracing and measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472